In a proceeding pursuant to CPLR article 75 to stay the arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Orange County (Miller, J.), dated *637February 1, 1993, which granted the petition and permanently stayed the arbitration.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the appellant failed to demonstrate that he had diligently sought to determine whether the offending vehicle was insured. Thus, the court correctly stayed the arbitration since the appellant did not comply with the provision in his insurance policy that he give notice of any uninsured motorist claims within 90 days of the accident or as soon as practicable (see, State Farm Mut. Auto. Ins. Co. v Romero, 109 AD2d 786). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.